Citation Nr: 0711909	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for a right knee disability.

2.  Entitlement to a disability rating higher than 20 percent 
for a low back disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

4.  Entitlement to service connection for a bilateral hip 
disability as secondary to a right knee disability.

5.  Entitlement to service connection for a right ankle 
disability as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to January 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In connection with his appeal the veteran testified at a 
videoconference hearing in September 2001, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2006).  A transcript 
of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
limitation of flexion.  

2.  The veteran's right knee disability is not productive of 
limitation of extension,  ankylosis, instability or 
subluxation, nonunion of the tibia or fibula is not present, 
and severe painful motion or weakness in the affected 
extremity is also not present.  

3.  The veteran's low back disability is manifested by 
forward flexion to at least 60 degrees before onset of pain, 
nearly normal lateral motion, no muscle spasm, and no 
intervertebral disc syndrome.

4.  The combined rating for the veteran's service-connected 
disabilities is 40 percent, and the manifestations of the 
service-connected disabilities are neither unusual nor 
exceptional.

5.  Neither the veteran's right hip disability nor his left 
hip disability is etiologically related to his service-
connected right knee disability.

6.  The veteran's right ankle disability is not etiologically 
related to his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for a right knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261, 5255 (2006).

2.  The criteria for a disability rating higher than 20 
percent for a low back disability are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2006).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).

4.  A bilateral hip disability is not proximately due to or 
the result of the veteran's service-connected right knee 
disability.  38 C.F.R. § 3.310 (2006).

5.  A right ankle disability is not proximately due to or the 
result of the veteran's service-connected right knee 
disability.  38 C.F.R. § 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a right ankle 
disorder and a bilateral hip disorder.  He is also seeking 
increased disability rating for his service-connected low 
back and right knee disabilities, and a TDIU.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in March 2005, after its initial 
adjudication of the claims.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claims in January 2006.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
any of the claims would have been different had VCAA notice 
been provided at an earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, and was not provided notice of the type 
of evidence necessary to establish effective dates for the 
increased ratings and TDIU sought, the Board finds that there 
is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed bilateral 
hip and right ankle disabilities.  Consequently, no 
disability rating or effective date will be assigned.  The 
Board has also determined that increased ratings for the 
right knee and low back disabilities are not warranted, nor 
is a TDIU.  Therefore, the failure to provide notice with 
respect to that element of the claims was no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
its development and consideration of the claims by the RO 
were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

General Criteria for Ratings Disabilities

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for TDIU on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Standard of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Increased Rating-Right Knee

The veteran is currently assigned a 30 percent disability 
rating for a right knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  The period on appeal is from February 
2004 to present.  The veteran underwent a right knee 
arthroplasty in April 2003, and since that time he has had a 
prosthetic implant.

Under Diagnostic Code 5055, a 30 percent disability rating is 
assigned as the minimum rating for a prosthetic knee 
replacement.  A 60 percent rating requires chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  For intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is to 
be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

A February 2004 orthopedics examination report shows flexion 
measured from 0 to 110 degrees.  On VA examination in May 
2004, flexion of the right knee was measured from 0 to 110 
degrees.  In a July 2004 report, range of motion was measured 
from 0 to 110 degrees.  In a March 2005 outpatient treatment 
note, range of motion was measured from 0 to 125 degrees.  In 
a May 2005 outpatient record, right knee range of motion was 
described excellent and measured from 0 to 95 degrees.  

None of the examiners described pain as specifically 
associated with motion of the right knee.  The veteran stated 
to the May 2004 examiner that he has a constant achy pain, 
but did not relate the pain to motion.  While the veteran has 
been noted to walk with a limp favoring his right knee, this 
appears to have lessened in the more recent reports.  A 
September 2006 rehabilitation clinic note describes the 
veteran's gait as "normal progression with cane."  While the 
veteran reported his level of pain at 8 out of 10 at the time 
of the May 2004 VA examination, this is not consistent with 
what he reported to the examiner at the time, which was 6 to 
7 out of 10.  The Board places greater weight of probative 
value on contemporaneous medical records than it does on the 
veteran's later recollections.  However, even considering 
additional impairment due to pain, it is clear that the knee 
is not ankylosed and there is no limitation of extension of 
the knee.  Moreover, the medical evidence does not contain 
objective evidence of the severe pain required for a higher 
rating under Diagnostic Code 5055.

With respect to strength, on evaluation in May 2004, July 
2004, and March 2005, muscle strength was rated at 5 out of 
5.  While some wasting of the quadriceps was noted in 
February 2004, this report was still within a year of the 
veteran's knee surgery, and such wasting was not noted in 
later reports.  Accordingly, the criteria for a 60 percent 
rating under Diagnostic Code 5055 are not met.  See also 
DeLuca, supra.

With respect to Diagnostic Code 5262, there is no showing or 
suggestion of nonunion of the tibia and fibula, or of loose 
motion of the joint requiring a brace.  In a May 2005 
outpatient record, there was no radiographic evidence of 
component loosening or change in position.  Therefore, 
ratings for intermediate levels of impairment as specified 
under Diagnostic Code 5055 are not warranted.  

The Board has also considered a rating under Diagnostic Code 
5257 for lateral instability and subluxation.  However, on VA 
examination in May 2004, the veteran's knees were stable to 
varus and valgus stress.  McMurray's, Lachman's, and drawer 
pull and grind exams were negative.  In a January 2005 
outpatient treatment note, the veteran denied instability.  
In a May 2005 outpatient record, the knee was described as 
stable in varus and valgus stress.  

The veteran is already in receipt of a rating in excess of 20 
percent so a higher rating is not warranted under Diagnostic 
Code 5258.  In addition, a separate rating is not warranted 
under this Code because the functional impairment 
contemplated by Diagnostic Code 5258 is not separate and 
distinct from that contemplated by Diagnostic Code 5055.

In sum, the Board has reviewed the evidence of record and the 
applicable rating criteria and concludes that a preponderance 
of the evidence is against the claim, and a rating higher 
than 30 percent for a right knee disability is not in order.

Increased Rating-Low Back

The veteran is currently assigned a 20 percent disability 
rating for a low back disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  The period on appeal is from February 
6, 2004, to the present.  Under Diagnostic Code 5242, a 20 
percent rating is for assignment for thoracolumbar disability 
where forward flexion of the thoracolumbar spine is greater 
than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or where there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted if 
forward flexion of the thoracolumbar spine is to 30 degrees 
or less or there is favorable ankylosis of the entire 
thoracolumbar spine.  

Normal flexion of the thoracolumbar spine is from 0 to 90 
degrees.  38 C.F.R. § 4.71a, Note 2 under the General Rating 
Formula for Diseases and Injuries of the Spine.

The veteran was afforded a VA examination in July 2005.  At 
that time, the veteran could forward flex from 0 to 60/90 
degrees with end-point pain, and could extend from 0 to 15/30 
degrees with end point pain.  With 5 pounds of weight in his 
hands, the veteran could complete 3 out of 10 forward flexes 
to 50 degrees with end point pain, but with no weakness, 
fatigue or incoordination.  In a July 2004 evaluation, the 
veteran's spine range of motion was described as limited but 
functional.  In March 2005, the veteran had mildly limited 
range of motion with pain.  On VA examination in May 2004, 
the veteran had forward flexion to 80 degrees and extension 
to 30 degrees.  

Based on the measured range of thoracolumbar spine motion, 
the Board finds that a rating higher than 20 percent is not 
warranted.  The veteran's thoracolumbar forward flexion 
exceeds 30 degrees even considering the onset of pain, found 
to be at the extremes of motion.  There is no finding of 
ankylosis of the thoracolumbar spine, and the objective 
evidence clearly demonstrates that the veteran has some 
motion of the thoracolumbar spine, albeit limited.  
Accordingly, the criteria for a 40 percent rating are not 
met.  

Also, under Diagnostic Code 5293, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.26 
(combined rating tables) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
warranted if there are incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A 60 percent evaluation is 
warranted if there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

Note 1 under the formula for rating on the basis of 
incapacitating episodes provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  

In this case, the Board finds that rating the veteran's low 
back disorder on the basis of intervertebral disc syndrome is 
not appropriate.  While there are somewhat tentative 
references to radicular symptoms in the medical record, the 
objective clinical evidence is overwhelmingly negative for 
the presence of intervertebral disc syndrome.  

The possibility of radicular numbness was suggested by the 
May 2005 orthopedic surgery outpatient note; however, this 
was not confirmed objectively, but was stated as "possible."  
On the other hand, X-rays taken in December 2003 showed no 
significant disc space loss.  A September 2006 rehab clinic 
note shows lower extremity muscle strength rated at 5 out of 
5 with intact sensation.  An October 2005 rehab clinic note 
shows that pinprick sensation was present and normal in both 
lower extremities.  In addition, bladder and bowel function 
were found to be normal.  On VA examination in July 2005, 
muscle strength in the lower extremities was rated at 5 out 
of 5.  Deep tendon reflexes were 2+ and there was full 
sensation in the lower extremities.  CT scans in May 2005 
showed normal height and alignment of vertebral bodies with 
preserved intervertebral disc spaces.  There was no evidence 
of disc herniation.  On VA examination in May 2004, strength 
was rated at 5 out of 5, and deep tendon reflexes were 2+ and 
equal with full sensation in the lower extremities.  

It is particularly notable that the veteran was afforded a VA 
neurological consultation in June 2005.  A CT scan was 
obtained and it showed normal height and alignment of 
vertebral bodies.  Intervertebral disc spaces were preserved.  
There was no evidence of disc herniation.  A broad based 
bulge was seen at L5-S1, but had no significant impact on the 
neural foramina or nerve root.  The examiner's conclusion was 
that there were no clear radiculopathy and no evidence of 
canal stenosis or of radicular compression.  Based on the 
consistently negative objective findings with respect to 
intervertebral disc syndrome, the Board finds that an 
evaluation on that basis is not appropriate.  

Accordingly, the Board concludes that a rating in excess of 
20 percent is not in warranted for any portion of the initial 
rating period.





TDIU

The veteran has three service-connected disabilities - a 
right knee disorder, rated at 30 percent disabling, a low 
back disorder, rated at 20 percent, and a noncompensable scar 
of the right thigh.  Thus, the Board finds that the veteran 
fails to meet the minimum schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service- connected disabilities.  See 
38 C.F.R. § 4.16(a) (2006).  Therefore, assignment of a total 
rating on a schedular basis is not in order.

Other Considerations

With respect to the rating claims and the claim for a TDIU, 
the Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  

The record reflects that the veteran has not required 
frequent hospitalizations for his right knee or low back 
disability and that the manifestations of these disabilities 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disabilities would 
be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board has concluded that 
referral of the ratings claims is not in order.  

With respect to the TDIU claim, as set out above, for a 
veteran to prevail on a claim for TDIU on an extra-schedular 
basis, the record must reflect some factor which takes the 
case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, 4 Vet. App. 361.

In this case, the evidence shows that the veteran is retired.  
An August 2003 aquatic therapy report prepared after the 
veteran's knee surgery shows that he was fully ambulatory 
without using assistive devices.  He was able to drive a car.  
The Board notes that in addition to his service-connected 
disabilities, the veteran has other musculoskeletal 
disabilities that are not service-connected.  Those cannot be 
taken into account in determining entitlement to extra-
schedular referral.  

The veteran reported at his hearing that he is trained as a 
pipe-fitter, and that he can no longer do such work.  
However, the fact that the veteran is no longer able to 
perform his usual occupation does not in and of itself 
establish that he is unemployable.  Moreover, the specific 
complaints that the veteran has reported with respect to his 
service-connected right knee and low back disorders appear to 
correspond with the criteria considered under the rating 
schedule.  The veteran has not identified such unusual 
factors as would render application of the rating schedule 
impractical, or that would lead to the conclusion that he is 
unemployable as a result of his service-connected 
disabilities.

Accordingly, the Board concludes that referral of these 
claims for extra-schedular consideration is not in order.

Service Connection

The Board notes initially that the evidence does not show, 
and the veteran does contend, that service connection is 
warranted for right knee disability or bilateral hip 
disability on a direct basis.  He does contend that service 
connection is warranted for these disabilities because they 
are secondary to his service-connected right knee disorder.  

Following its review of the evidence, the Board has concluded 
that the preponderance of the evidence is against these 
claims.  

A VA physician who examined the veteran and reviewed the 
claims folder in May 2004 has opined that the veteran's 
current hip and ankle disorders are not etiologically related 
to his right knee disability.

The Board notes that an October 2003 VA outpatient treatment 
report states that the veteran is "[g]etting right hip pain 
because he favored his knee for many years."  While this is 
at least nominally a positive opinion, the Board affords it 
little weight of probative value for two reasons.  First, the 
statement is not actually offered as an opinion, but as a 
recitation of the veteran's complaints and medical history.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative].  Second, the examiner did not address the fact 
that the veteran has degenerative joint disease of both hips.  
The May 2004 VA examiner found that to be a significant 
factor that weighed against any relationship between the hip 
disorders and the right knee disorder.  

The medical records also occasionally refer to back pain that 
radiates into the right hip.  To the extent this is present, 
it is properly treated as a manifestation of the veteran's 
low back disorder, and is not probative evidence with respect 
to a separate hip disability.  

The other evidence of a nexus between the veteran's current 
right ankle and bilateral hip disabilities and his right knee 
disability is limited to the veteran's own statements.  This 
is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claims.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating higher than 30 percent for 
a right knee disability denied.

Entitlement to a disability rating higher than 20 percent for 
a low back disability is denied.

Entitlement to a TDIU is denied.

Entitlement to service connection for a bilateral hip 
disability as secondary to a right knee disability is denied.

Entitlement to service connection for a right ankle 
disability as secondary to a right knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


